Citation Nr: 1432848	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-45 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for allergy induced asthma.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran indicated in statement received in November 2009 that he wished to be scheduled for a Decision Review Officer (DRO) hearing.  In February 2010, the Veteran accepted an informal conference with a DRO in lieu of a formal DRO hearing; a report of that informal conference is of record.

In March 2010 rating decision, the RO granted a higher rating of 30 percent for sinusitis, effective April 21, 2008.  However, as the increased rating does not represent the maximum benefit possible, this issue remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In December 2011, the Veteran submitted additional VA medical evidence, from the VA Medical Center in Columbia, in support of his claim for service connection for a back disability.  Additionally, in February 2012, additional VA medical evidence regarding his service-connected sinusitis, from the VA Medical Center in Columbia, was added to the Veteran's Virtual VA eFolder.  This evidence was not accompanied by a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).  However, in the present case, the Board is remanding the Veteran's claims for service connection for a back disability and for an initial rating in excess of 30 percent for sinusitis.

The issues of entitlement to service connection for a back disability and an initial rating in excess of 30 percent for service-connected sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for allergy induced asthma.


CONCLUSION OF LAW

The criteria for the Veteran's withdrawal of the Substantive Appeal filed with respect to the issue of entitlement to service connection for allergy induced asthma are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In September 2008, the RO issued a rating decision which, in pertinent part, denied service connection for allergy induced asthma.  According to a February 2010 statement, the Veteran indicated that he was withdrawing the issue of service connection for allergy induced asthma.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration and, consequently, the Board does not have jurisdiction to review the claim.  It is, therefore, dismissed.



	(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the issue of entitlement to service connection for allergy induced asthma is dismissed.


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran contends that service connection for a back disability is warranted.  Service treatment records reflect complaints and treatment for back muscle strain, muscular back pain, and acute lumbosacral sprain in April 1992, June 1992, and June 1994.  According to the June 2009 VA examination report, the Veteran was diagnosed with chronic lumbosacral sprain.  At that time, the examiner opined that medical record evidence did not support the Veteran's contention for any chronic low back problem related to service and that it was less likely than not that the Veteran's current diagnosis of chronic lumbosacral sprain was incurred in or caused by military service.  Since the 2008 VA examination, the Veteran has had additional diagnoses related to his back including mild degenerative joint disease, lumbar radiculopathy, lumbar facet syndrome, and thoracic degenerative disc disease.  See August and November 2010 VA treatment records.  Thus ,the Board concludes that an examination is warranted pursuant to VA's duty to assist. See McLendon, supra.

In a February 2012 VA treatment report, the Veteran complained that his sinusitis was not responding to medications.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (Apr. 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA was required to provide a contemporaneous medical examination because the appellant presented evidence of a "material change" in his condition since the prior VA examination).  The Veteran's VA treatment records as well as private treatment records indicates that his disability may have significantly changed since his last VA examination in 2009.  Therefore, a more contemporaneous VA examination is necessary for the purpose of ascertaining the current severity of the Veteran's service-connected sinusitis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

The 2012 VA treatment reports also reflect that the Veteran continues to be followed for his sinus problems by Dr. Hutto, a private physician.  After obtaining an appropriate release from the Veteran, request records from this medical provider.  38 C.F.R. § 3.159(c)(1).

The claims folder contains treatment records dated from the Columbia VA Medical Center (VAMC) dated through December 2010, and Virtual VA contains records dated from July 2010 to February 2012.  Associate with the claims folder or Virtual VA treatment records dated from February 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, to include from Columbia VAMC, generated after February 2012 and associate them with the claims file.

2.  Request that the Veteran identify any private physicians who treated him for his sinusitis.  Provide him with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Dr. Hutto.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of his current back disability.  The claims file, including pertinent evidence in Virtual VA that is not contained in the claims file, and a copy of this remand should be made available to the examiner.  The examiner must review entire record, to include service treatment records.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should identify any current back disabilities and should state, based on the available evidence, whether it is at least as likely as not that any such disability had its onset in service or is otherwise etiologically related to the Veteran's military service, to include the in-service findings of back muscle strain, muscular back pain, and acute lumbosacral sprain in April 1992, June 1992, and June 1994.  The rationale for any opinion expressed should be set forth. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear explanation for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved. 

4.  Schedule the Veteran for a VA examination in order to determine the current severity of his sinusitis.  The claims file, including pertinent evidence in Virtual VA that is not contained in the claims file, and a copy of this remand should be made available to the examiner.  The examiner must review entire record, to include any private treatment records.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.

The examiner should comment as to the number of incapacitating episodes of sinusitis that the Veteran has experienced within the last 12-month period requiring prolonged (4-6 weeks) antibiotic treatment, as well as the frequency (in terms of number of episodes in the last year) and severity of the Veteran's non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge and crusting.  Also, the examiner should discuss whether the Veteran has had multiple surgeries and continues to experience nearly continuous sinusitis symptoms, or whether the Veteran has had radical surgery resulting in chronic osteomyelitis.

5.  After all development has been completed, readjudicate the Veteran's claims.  If the benefits sought are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and allow a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


